DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a toothpaste tube, classified in B65D35/28.
II. Claim 5, drawn to a plastic bottle, classified in B65D1/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions I and II have different classification and/or different field of search, and separate status in the art (see MPEP 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Michael Moffatt on May 31, 2022 a provisional election was made without traverse to prosecute invention I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 5 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over KR-100566528 to Park (hereinafter, “Park“) in view of U.S. Pat. 4,789,067 to Silano (hereinafter, “Silano”).
Regarding claim 1, Park discloses a toothpaste tube (tube 10, Fig. 1) having a resealable spout (opening 21, Fig. 1), a flat seam (annotated Fig. 1 below) at a first end (annotated Fig. 1) and a circular second end (annotated Fig. 1) connected to the resealable spout (opening 21), the tube (tube 10) further comprising: a pull tab (handle 41, Fig. 1) connected to a longitudinal strip (cutout 30, Fig. 1) extending down the tube's length (cutout 30 extends down a longitudinal length of the tube between the first and second ends, see Fig. 1) and defined by first and second longitudinal perforations (annotated Fig. 1) extending from the pull tab (handle 41) to the first end (annotated Fig. 1).

    PNG
    media_image1.png
    727
    470
    media_image1.png
    Greyscale

Park Annotated Figure 1
Park does not expressly disclose a protective, removable tape covering the pull tab and the longitudinal strip.
Silano teaches a carton having a detachable tear strip (100, Figs. 4-5) having perforations (108, 110, Fig. 5) on either side and a pull tab (104, Fig. 4) for opening up the carton (Fig. 1). Silano teaches that a protective removable tape (cover layer 116, Fig. 5) covers the tear strip and pull tab (see Fig. 5; col. 4, l. 54 to col. 5, l. 20). Silano teaches that the removable tape permits the outside of the carton to have a seamless material for printing carton graphics without interruption by the tear strip, improving the packaging display (col. 1, ll. 59-63). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the toothpaste tube of Park to add a protective, removable tape covering the pull tab and the longitudinal strip as taught by Silano for the purpose of providing a seamless packaging display, as recognized by Silano (col. 1, ll. 59-63).
Regarding claim 2, Park further discloses a transverse perforation (annotated Fig. 1) extending from the first and second perforations (annotated Fig. 1), at the flat seam (annotated Fig. 1).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Silano and in further view of KR-20130030495 to Song (hereinafter, “Song”).
Regarding claim 3, Park in view of Silano does not expressly disclose an airtight zip lock seal extending adjacent to the longitudinal and transverse perforations to allow the tube to be closed using the airtight zip lock seal.
Song teaches a toothpaste tube having a resealable spout, a flat seam, and a circular second end (Fig. 4a). Song teaches the toothpaste tube has a band (330) that is removed via perforations, and a zip lock seal extending adjacent the perforations (Fig. 4a). Song’s zip lock seal further comprises a male half (male zipper 343, Fig. 4a) and a female half (female zipper 342, Fig. 4a) that interlock to create the airtight zip lock seal (Fig. 4a; p. 4, ll. 9-11 of attached translation). Song teaches that the toothpaste tube is opened up in order to facilitate removing remaining contents in the tube (p. 1, ll. 17-18; p. 2, ll. 1-2). Song further teaches that the zip lock seal permits the remaining contents of the tube to be re-sealed to be used later (see e.g., p. 4, ll. 9-11). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the toothpaste tube of Park/Silano to have an airtight zip lock seal extending adjacent to the longitudinal and transverse perforations as taught by Song for the purpose of allowing the tube to be closed to use the contents of the tube later, as recognized by Song (see e.g., p. 4, ll. 9-11).
Regarding claim 4, Park/Silano as modified by Song already includes the airtight zip lock seal comprises a male half and a female half that interlock to create the airtight seal (see detailed discussion in the rejection of parent claim 3 above, including with reference to Song’s male zipper 343 and female zipper 342 of Fig. 4a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 202018002078 to Korber et al. discloses a toothpaste tube having a perforated portion to tear away in order to fully empty the tube (see Fig. 1).
U.S. Pub. 2014/0076926 to Hess discloses a toothpaste tube having a secondary opening formed by a perforated portion (Figs. 1, 4, 8).
U.S. Pub. 2011/0108507 to Sullivan discloses a bottle having a pumps spout and a pull tab connected to a circumferential strip extending around the bottle (Fig. 1).
U.S. Pub. 2018/0009587 to Mosser discloses a tube having a resealable spout and a plurality of perforations extending longitudinally and transversely (see Figs. 8-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731